                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    FLORISIN, INC., GO SNACKS, INC.,                )
    TRAVEL RETAIL DISTRIBUTION                      )
    GROUP, INC., ARMAND VENTURA,                    )
    GLOCKNERS, INC., EDUARDO                        )
    ACOSTA,                                         )
                                                    )
           Plaintiffs,                              )
                                                    )        No. 2:17-cv-02506-TLP-cgc
    v.                                              )
                                                    )               JURY DEMAND
    ENOBLE, INC/NATIONAL BANKERS                    )
    TRUST, VERO BUSINESS CAPITAL,                   )
    LLC, JOHN GREENE LOGISTICS CO.,                 )
    FIRST TENNESSEE BANK NATIONAL                   )
    ASSOCIATION, DUDLEY BOYD,                       )
                                                    )
           Defendants.                              )


                         ORDER DISMISSING ACTION WITH PREJUDICE


         Plaintiffs Florisin, Inc., Go Snacks, Inc., Travel Retail Distribution Group, Inc., and

Armand Ventura filed a Notice of Voluntary Dismissal with Prejudice as to all claims against

Defendants. (ECF Nos. 92.)1 Pursuant to Federal Rule of Civil Procedure 41(a)(2), the

aforementioned plaintiffs’ action is DISMISSED WITH PREJUDICE. Costs are assessed to

Plaintiffs. A Judgment will follow this Order.




1
  Plaintiffs Glockner’s, Inc. and Eduardo Acosta previously filed a Notice of Voluntary
Dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i). (ECF No. 16.) These plaintiffs’ claims were
therefore dismissed without prejudice without a court order. See Fed. R. Civ. P. 41(a)(1)(A)(i),
(B).
SO ORDERED, this 23rd day of October, 2018.

                                 s/Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                   2
